Case: 17-50676      Document: 00514498337         Page: 1    Date Filed: 06/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-50676                                FILED
                                  Summary Calendar                           June 4, 2018
                                                                           Lyle W. Cayce
KENNETH RAY JOHNSON,
                                                                                Clerk


                                                 Petitioner-Appellant

v.

WARDEN SCOTT WILLIS,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CV-182


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Kenneth Ray Johnson, federal prisoner # 38827-177, appeals the
dismissal of his 28 U.S.C. § 2241 petition. Previously, Johnson was convicted
of aiding and abetting the distribution of methamphetamine, determined to be
a career offender, and sentenced to 160 months of imprisonment and 10 years
of supervised release. In his § 2241 petition, he argued that in light of Mathis
v. United States, 136 S. Ct. 2243 (2016), and this court’s subsequent caselaw,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50676    Document: 00514498337     Page: 2    Date Filed: 06/04/2018


                                 No. 17-50676

his Texas drug convictions no longer qualify as predicate offenses for the career
offender sentence enhancement.       On appeal, he also asserts that he is
“factually innocent” of the enhancement and that this court should correct “the
complete miscarriage of justice that has occurred in this case.”
      The district court did not err in dismissing Johnson’s § 2241 petition. See
Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Since the decision in Mathis,
136 S. Ct. at 2256-57, implicates the validity of a sentence enhancement,
Mathis does not establish that Johnson was convicted of a nonexistent offense.
See Padilla v. United States, 416 F.3d 424, 425-27 (5th Cir. 2005). Thus,
Johnson failed to satisfy the requirements of the savings clause of 28 U.S.C.
§ 2255(e). See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
2001). There is no authority that would allow Johnson to proceed under § 2241
based on a showing of innocence or a miscarriage of justice without meeting
the requirements of the savings clause. The judgment of the district court is
AFFIRMED.
      Johnson’s brief contains an incorporated motion for authorization to file
a successive § 2255 motion. We DENY this motion without prejudice. Johnson
may choose to move for authorization in a separate case.
      AFFIRMED; MOTION DENIED.




                                       2